Case 1:18-cr-00025-JPJ-PMS Document 1256 Filed 10/29/20 Page 1 of 7 Pageid#: 15805




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

   UNITED STATES OF AMERICA                        )
                                                   )
                                                   )    Case No. 1:18CR00025-26
                                                   )
   v.                                              )     OPINION AND ORDER
                                                   )
   SUSAN NICOLE PAYNE,                             )    By: James P. Jones
                                                   )    United States District Judge
                     Defendant.                    )

         Charlene R. Day, Assistant United States Attorney, Roanoke, Virginia, for
   United States; Nancy Dickenson-Vicars, Assistant Federal Public Defender,
   Abingdon, Virginia, for Defendant.

         The defendant has filed a Motion for Compassionate Release under 18 U.S.C.

   § 3582(c)(1)(A) requesting an early release from prison. I find that the defendant’s

   medical conditions and her need to facilitate cancer treatment for her minor daughter

   are extraordinary and compelling reasons to reduce her sentence. Also, her time

   served is sufficient to meet the goals of 18 U.S.C. § 3553(a) given the non-violent

   nature of the crime, her minimal criminal history, and low risk of recidivism. I will

   grant the Motion for Compassionate Release and reduce her sentence to time served.

                                            I.

         I originally sentenced the defendant, Susan Nicole Payne, to eighty-seven

   months for conspiracy to possess with intent to distribute at least 500 grams of

   methamphetamine as well as methamphetamine distribution. J. 1–2, ECF No. 569.
Case 1:18-cr-00025-JPJ-PMS Document 1256 Filed 10/29/20 Page 2 of 7 Pageid#: 15806




   This sentence deviated below the statutory minimum ten-year sentence under the

   safety valve, 18 U.S.C. § 3553(f).     Statement of Reasons, ECF No. 570. At the

   government’s request I further reduced the defendant’s sentence to sixty months.

   Am. J. 2, ECF No. 1091. The defendant has thirty-two months of her sixty-month

   sentence remaining and is scheduled to be released from prison on June 23, 2023.

         The governing statute, 18 U.S.C. § 3582(c)(1)(A), provides that if a defendant

   has fully exhausted all administrative rights to appeal a failure of the Bureau of

   Prisons to bring a motion for compassionate release on their behalf, upon a motion

   from the inmate, a court may reduce their sentence and impose a term of probation

   or supervised release if, after considering the factors set forth in 18 U.S.C. § 3553(a),

   extraordinary and compelling reasons warrant such a reduction; or the defendant is

   not a danger to the safety of any other person or to the community, as provided in

   18 U.S.C. § 3142(g); and the reduction is consistent with the Sentencing

   Commission’s policy statement.

         A prisoner bringing a motion for compassionate release under 18 U.S.C. §

   3582(c)(1)(A) must first exhaust her administrative remedies. The government does

   not contest that Payne has exhausted such remedies by submitting a request to the

   warden of her facility, who has responded. Thus, the motion is ripe for review.

         The Sentencing Commission’s policy statement enumerates several

   extraordinary and compelling reasons to reduce a prisoner’s sentence such as the


                                             -2-
Case 1:18-cr-00025-JPJ-PMS Document 1256 Filed 10/29/20 Page 3 of 7 Pageid#: 15807




   defendant’s “serious physical or medical condition,” and the “incapacitation of the

   caregiver of the defendant’s minor child or minor children.” U.S. Sentencing

   Guideline Manual § 1B.13.

         The defendant’s medical conditions would make her more likely to develop a

   severe illness or die if she contracted COVID-19 in prison. There were three

   confirmed inmate cases of COVID-19 at the Alderson Federal Prison Camp where

   the defendant is housed, who have now recovered. Federal Bureau of Prisons,

   COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited Oct. 28, 2020).

   The defendant is obese with a Body Mass Index of 46.5 and suffers from Type 2

   diabetes with diabetic neuropathy. According to the Centers for Disease Control

   and Prevention (CDC) those conditions weaken the body’s immune system and

   place the individual at an increased risk of severe complications from COVID-19

   such as pneumonia, infection, and death. Suppl. Mot. Compassionate Release 3, 6

   ECF No. 1208.

         The defendant ensuring continuity of her eight-year-old daughter’s cancer

   treatment is another extraordinary and compelling reason to reduce her sentence.

   The defendant has eight-year-old twins — a boy, and a girl who was diagnosed with

   cancer and the genetic disease, Sotos syndrome. Id. at 13–14. After the daughter

   underwent chemotherapy, doctors at St. Jude’s Children’s Research Hospital wanted

   to closely follow her and recommended follow up visits to check for cancer


                                          -3-
Case 1:18-cr-00025-JPJ-PMS Document 1256 Filed 10/29/20 Page 4 of 7 Pageid#: 15808




   recurrence. Before the defendant became incarcerated her daughter went to St.

   Jude’s for treatment in 2013, 2014, 2015, 2017, and 2018, and the defendant often

   accompanied her daughter to those visits.

         Defense counsel has advised me that the defendant’s daughter has not

   received treatment at St. Jude’s during the defendant’s term of incarceration. While

   the defendant’s adult daughter had custody of the child a December 2019

   appointment at St. Jude’s was not kept. The appointment has been rescheduled to

   February 2021. A non-family member now has temporary custody of the twins

   pending a final custody hearing. No other family members can take custody of the

   twins or assume responsibility for the daughter’s medical treatment as their father

   died in a house fire in 2015.

         The defendant has indicated that if released she can ensure that her daughter

   continues to receive the proper medical care. If released now she may appear at a

   custody hearing for the children scheduled on November 12, 2020, seek full custody,

   and resume taking her daughter to appointments at St. Jude’s as she regularly did

   before she went to prison.

         Although there are extraordinary and compelling reasons to reduce the

   defendant’s sentence, I must also consider the sentencing factors of 18 U.S.C. §

   3553(a) to determine whether modifying or imposing a new sentence is appropriate.

   Those factors require the court to consider the nature and circumstances of the


                                           -4-
Case 1:18-cr-00025-JPJ-PMS Document 1256 Filed 10/29/20 Page 5 of 7 Pageid#: 15809




   offense and impose a sentence that both reflects the seriousness of the crime and

   provides just punishment and respect for the law. 18 U.S.C. § 3553(a)(1), (2)(A).

   To be sure, the defendant pleaded guilty to a serious crime — distributing 500 grams

   or more of methamphetamine in a conspiracy that lasted about two years. But the

   sentence should also reflect the defendant’s role in the scheme. The defendant was

   a non-violent, lower level dealer in the drug conspiracy. She and other sub-

   distributors obtained methamphetamine that was trafficked into Southwest Virginia

   and resold smaller quantities to individuals. PSR 50–51, ECF No. 559. Thus, I

   conclude that the defendant’s time served in prison is sufficient to reflect the nature

   and seriousness of the crime.

         The sentencing factors also require the court to consider the defendant’s

   history and characteristics, deterrence, and protecting the public from future crime.

   18 U.S.C. § 3553(a)(1), (2)(B), (2)(C). Prior to this conviction, the defendant had a

   criminal history score of zero under the Sentencing Guidelines. PSR 57, ECF No.

   559. She became addicted to methamphetamine in 2015 after her husband’s tragic

   death, id. at 62, and “supported her [methamphetamine] habit by distributing it,”

   Reply Supp. Mot. Compassionate Release 2, ECF No. 1222. While in prison the

   defendant has attempted to cure her addiction by participating in the Residential

   Drug Treatment Program and plans to continue outpatient treatment at Highlands

   Community Services upon release. Id. at 2–3. Also, the defendant now realizes that


                                            -5-
Case 1:18-cr-00025-JPJ-PMS Document 1256 Filed 10/29/20 Page 6 of 7 Pageid#: 15810




   her children’s welfare depends on her obeying the law. Mot. Compassionate

   Release, ECF No. 1142. I find that her time served will provide adequate deterrence

   and protection to the public considering the defendant’s substance abuse treatment,

   her interest in her children’s welfare, and the Bureau of Prisons categorizing her as

   a “low risk” for recidivism. Suppl. Mot. Compassionate Release, Ex. C, Inmate

   Profile, ECF No. 1208-1.

                                            II.

         Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

   § 3852(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C.

   § 3553(a) and the applicable policy statements issued by the Sentencing

   Commission, and for the reasons stated on behalf of the defendant, it is ORDERED

   that the motion, ECF Nos. 1142, 1208, is GRANTED. The defendant’s previously

   imposed sentence of imprisonment is REDUCED to TIME SERVED.

         This order is stayed for ten (10) calendar days, for the verification of the

   defendant’s residence and/or establishment of a release plan, to make appropriate

   travel arrangements, and to ensure the defendant’s safe release. If more than ten (10)

   calendar days are needed for the verification of the defendant’s residence and/or

   establishment of a release plan, to make appropriate travel arrangements and ensure

   the defendant’s safe release, the parties shall immediately notify the court and show

   cause why the stay should be extended.


                                            -6-
Case 1:18-cr-00025-JPJ-PMS Document 1256 Filed 10/29/20 Page 7 of 7 Pageid#: 15811




         The terms of the defendant’s supervised release are modified as follows:

                  (1) The defendant must serve three (3) months of home detention

   beginning immediately after release. The probation officer shall monitor compliance

   by random phone calls and/or other means, but this condition does not require

   location monitoring equipment installed unless deemed necessary by the probation

   officer; and

                  (2)   The defendant must obey all guidelines of the CDC relating to

   protection against the spread of COVID-19, including but not limited to frequent

   hand washing, avoiding crowds, wearing a mask around others, and practicing social

   distancing.

         The Clerk shall provide a copy of this Order to the Probation Office, which

   Office shall provide a copy to the Bureau of Prisons.

                                                      ENTER: October 29, 2020

                                                      /s/ JAMES P. JONES
                                                      United States District Judge




                                            -7-
